TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00226-CV


Barry S. Winkle, Appellant

v.

Mark I. Hefter, Receiver and Scott Hamilton, Appellees




FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
NO. C-1-CV-05-287707, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	Appellant Barry S. Winkle filed a notice of appeal complaining of the trial court's
orders in a turnover proceeding conducted while he was incarcerated.  Beginning in May 2012,
attempts to mail notices to appellant were returned with notations that he had been paroled and
that the mail could not be forwarded. (1)  To date, appellant has not contacted this Court to provide
his new address or to inquire into the status of the appeal.  We therefore dismiss the appeal for
want of prosecution.  Tex. R. App. P. 42.3(b).

					__________________________________________
					David Puryear, Justice
Before Justices Puryear, Pemberton and Rose
Dismissed for Want of Prosecution
Filed:   January 18, 2013
1.   We sent notices in May, August, and October 2012, (1) providing appellant with a copy
of the notice to the court reporter that the record was overdue, (2) informing him that the reporter's
record had not been filed because he had not paid for or made arrangements to pay for it, and (3)
informing him that his brief was overdue and that his failure to respond could result in the dismissal
of the appeal.